DETAILED ACTION
This is the First Office Action on the Merits and is directed towards claims 1-20 as originally presented and filed on 11/25/2019.

Notice of Pre-AIA  or AIA  Status
Priority is claimed as set forth below, accordingly the earliest effective filing date is 30 October 2015 (20151030).

The present application, effectively filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Priority
Acknowledgment is made of applicant’s claim for priority. 

This application is a continuation application of U.S. application no. 15/535,641 filed on 06/13/2017 now U.S. Patent Number 10509401.  15/535,641 is a 371 of PCT/JP2015/080767 filed on 10/30/2015 (“Parent Applications”).  See MPEP §201.07[R-08.2017].  In accordance with MPEP §609.02 [R-07.2015] Section A. 2 and MPEP §2001.06(b)[R-08.2017] (last paragraph), the Examiner has reviewed and considered the prior art cited in the Parent Application.  Also in accordance with MPEP §2001.06(b) [R-08.2017]  (last paragraph), all documents cited or considered ‘of record’ in the Parent Application are now considered cited or ‘of record’ in this application.  Additionally, Applicant(s) are reminded that a listing of the information cited or ‘of record’ in the Parent Application need not be resubmitted in this A. 2.  Finally, Applicants are reminded that the prosecution history of the Parent Application is relevant in this application.  See e.g., Microsoft Corp. v. Multi-Tech Sys., Inc., 357 F.3d 1340, 1350, 69 USPQ2d 1815, 1823 (Fed. Cir. 2004) (holding that statements made in prosecution of one patent are relevant to the scope of all sibling patents).

Information Disclosure Statement
As required by M.P.E.P. 609 [R-07.2015], Applicant's 01/07/2020 submission(s) of Information Disclosure Statement (IDS(s)) is/are acknowledged by the Examiner and the reference(s) cited therein has/have been considered in the examination of the claim(s) now pending.  A copy of the submitted IDS(s) initialed and dated by the Examiner is/are attached to the instant Office action.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective 

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Claims 1-20 is/are rejected under 35 U.S.C. 103 as being obvious over US 20160304217 A1 to Fisher; James Mark et al. (Fisher) in view of US 9056676 B1 to Wang.


Fisher is considered prior art because it has priority to Provisional Application No. 62/104,836 filed on 18 January 2015.  Therefore Fisher has an effective filing date of 18 January 2015.  The Examiner has reviewed Provisional Application No. 62/104,836 to ensure support is found for the rejection below.  Wang is also considered prior art because it was effectively filed on 10 June 2014.

Regarding claims 1, 14 and 20 Fisher teaches in for example the Figure(s) reproduced immediately below:

    PNG
    media_image1.png
    716
    528
    media_image1.png
    Greyscale

    PNG
    media_image2.png
    684
    528
    media_image2.png
    Greyscale


    PNG
    media_image3.png
    661
    509
    media_image3.png
    Greyscale

    PNG
    media_image4.png
    682
    605
    media_image4.png
    Greyscale


    PNG
    media_image5.png
    601
    596
    media_image5.png
    Greyscale


    PNG
    media_image6.png
    650
    501
    media_image6.png
    Greyscale



an acquisition unit, i.e. cameras 150 and sensors in various arrangements, configured to acquire real time information associated with a user 310 in Figure 25 steps 1800-18180 and para:
“[0100] FIG. 1A through 3B illustrate perspective views of a helmet 200 and UAV control eyewear 300 with a docking port 220 for a compact personal UAV 100, as well as a UAV 100 configured to be able to launch from and land on said helmet 200, in accordance with an embodiment of the present disclosure. Said UAV 100 can incorporate cameras 150 and sensors in various arrangements, a power source 140, propulsion systems such as rotor blades 110, which may be shrouded by rings 120 or shrouds or cages, and arms 130 optionally capable of articulating or bending in order to change the attitude of propulsion systems 110 for improved flight control, and also to enable the UAV 100 to conform to the shape of the docking station 220 for compact, low-profile storage. Said helmet 200 incorporates a docking port 230 that engages with a docking mechanism 160 on said UAV 100, and which can provide automated locking/securing, charging or refueling and data connectivity capabilities for said UAV 100. Said docking port may incorporate target beacons 240, which make it easier for said UAV to accurately dock with said helmet. Said docking port beacons 240 or landing assistance mechanisms may incorporate any combination of visual markers, infra-red emitters, lasers, lights, radio, sonic, or ultra-sonic emitters, or other means of guiding said UAV into the docking port. Said UAV may incorporate complimentary sensors capable of using the beacons or other means for guiding itself onto the helmet docking port. Said dock may emit a “homing beam” 1500, which may emit approximately perpendicular to the dock port. Said homing beam may take the form of light, laser, infra-red, radio waves or any other spectra and may be used to assist a drone in targeting the dock when docking. In addition, triangulation lines 1510 indicate drone identification of target position and orientation. Said helmet docking port may incorporate cameras 210 and other sensors and supporting systems capable of gathering video, audio, night-vision footage and other sensor information and feeding such information in real-time to the wearer 310 by means of heads-up display or projection system or digital display integrated into the wearer's eyewear 300 and microphones integrated into the helmet docking port 200 or earphones, as well as to other friendly combatants, and remote battle coordinators. Said UAVs may also act as aerial relays for information or data feeds between friendly troops. Applications are not limited to military use and may include sports, exploration, surveying, wildlife management, policing, game play such as electronic tag or paintball games, etc. A homing beam 1500 may be emitted in the form of laser, infra-red, microwave, or other 1510 indicate targeting and orientation determination for successful docking.”; and 
a controller (inside the UAV) configured to: 
control autonomous movement of a device, i.e. “track its movements” based on the acquired real time information associated with the user 310 in Fig. 25 steps 1810 and 1812 and paras:
“[0068] FIG. 1A illustrates a perspective view of a helmet and UAV guidance system with a docking port for a compact personal UAV, as well as a UAV configured to be able to launch from said helmet and land on said helmet, in accordance with an embodiment of the present disclosure. Depicted is a military helmet, but the headwear may take a variety of other forms, including various sport and safety helmets, as well as other headwear such as hats.”

and [0100] above “Said UAV may incorporate complimentary sensors capable of using the beacons or other means for guiding itself onto the helmet docking port.”

“[0129] FIG. 25 illustrates some of the factors that the UAVs are able to take into account during autonomous, semi-autonomous tracking, communications and docking between UAVs and docking ports 1800. 1810 describes factors and sensor data the UAV is able to use to find the general location of a docking station. 1812 describes some of the factors and sensor data the UAV is able to use to keep track of a docking station once it has located it and has it in sight. 1814 describes some of the criteria that the UAV is able to autonomously use when deciding whether or not to dock. 1816 describes some of the factors and sensor data the UAV may optionally able to use to assist it with accurate docking. 1818 describes some of the actions that the UAV may autonomously perform after successful docking.”; and 

hold the device at a first position, i.e. holding the UAV in order to “track it’s movements” and acquire the location required in order to dock with the user based on the acquired real time information associated with the user in Figures 13A-B and 25, steps 1812-1846 and para:
Said UAV may be able to autonomously or semi-autonomously launch from said docking port and land on said docking port. Said UAV and the UAVs depicted in the other figures may be controllable via any remote control device, including but not limited to a smart-phone, smart-watch, smart wrist band, hand-held flight controller, smart eye-wear, heads-up, augmented reality and virtual reality displays, body-motion, head-motion and/or eye-motion and/or facial expression tracking devices, voice-recognition or brain-pattern recognition devices.”

“[0128] FIG. 24 depicts a UAV 1000 tracking multiple obstacles or moving targets concurrently, and generating a virtual map of its environment using its sensor array. Scan lines 1560 represent the three-dimensional mapping of the environment as it scans and builds a virtual mesh of physical objects in its surroundings. Said objects may include mobile docking platforms, such as the depicted vehicle 1400 with docking port 1108 and human with a backpack 500 and docking port 230. Lines 1540 represent Communications/tracking or power beams between docking ports and the UAV.”, 

wherein the first position satisfies a first condition in Figure 25 steps 1812-1814, and 
the first position includes a part of a body of the user see Figures 1A-D, 12, 13A-B and 24 above wherein it is understood that the helmet, vest, etc. are located on a part of the body of the user.  

While it is considered that Fisher teaches the claimed invention as explained above, if Applicant is of the opinion that Fisher does not teach holding the UAV 100 at a first position during, inter alia the landing then resort may be had to, for example, Wang Col. 12, lines 63 through Col. 13, line 15 below:
“The UAV may also travel at roughly the same lateral speed as the vehicle. In some instances, the difference in lateral speed between the UAV and the vehicle may be less than or equal to about 0 mph, 1 mph, 2 mph, 3 mph, 5 mph, 7 mph, 10 mph, 12 mph, 15 mph, or 20 mph while the UAV is close to landing on the vehicle. When bringing the UAV to land on the vehicle, the UAV may be brought to a predetermined lateral velocity range relative to the vehicle. The predetermined range may be any of the values described herein. The predetermined range may permit couple of the UAV with the vehicle without damaging the UAV and/or the vehicle. The difference in lateral speed between the UAV and the vehicle may be less than or equal to about 0%, “ 

To show it was known in the art of landing UAV’s to hold a UAV in a specific location in order to match the speed of the location being landed on.  Especially when the landing area is not moving.

Accordingly, the prior art references teach all of the claimed elements.

The combination of the known elements is achieved by a known method of holding a UAV in a specific location in order to land and dock with a stationary dock. 

Furthermore, all the claimed elements would continue to operate in the same manner.  Specifically, the UAV would be docked to the user.  

Therefore, the results would have been predictable to one of ordinary skill in the art.

Based on the above findings, it would have been obvious to one of ordinary skill in the art to provide the teachings of Wang to Fisher as merely performing the same function as it does separately and being no more “than the predictable use of prior-art elements according to their established functions.”

Regarding claims 2 and 15 and the limitation wherein the acquisition unit is further configured to acquire an image of the user from an imaging device see Fisher paras:
“[0084] “…Said UAV may be able to autonomously or semi-autonomously launch from said docking port and land on said docking port. Said UAV and the UAVs depicted in the other figures may be controllable via any remote control device, including but not limited to a smart-phone, smart-watch, smart wrist band, hand-held flight controller, smart eye-wear, heads-up, augmented reality and virtual reality displays, body-motion, head-motion and/or eye-motion and/or facial expression tracking devices, voice-recognition or brain-pattern recognition devices.” and 

“[0088] UAVs may perform useful functions while docked. For example, depicted UAVs may spend most of their time operating as pole-mounted security cameras, and only undock and fly when instructed to pursue or follow a moving target. Targets may be tracked by a variety of markers, such as visual recognition, pattern recognition, infra-red or ultra-violet signature, biometric characteristics (walk gait characteristics, face/iris recognition, etc.), or tags attached to the target such as tracking transmitters, RFID tags, dye or DNA-infused spray (such as used by some security devices to tag an intruder or thief), radioactive dot or RFID chip on target, etc.”.  

Regarding claims 3 and 16 and the limitation wherein the controller is further configured to recognize the user based on the acquired image of the user see Fisher para [0088] above.  

Regarding claims 4 and 17 and the limitation wherein the controller is further configured to recognize the user by a face recognition technique see Fisher para [0088] above “face/iris recognition”.  

Regarding claims 5 and 18 and the limitation wherein the device 100 includes a drive unit, i.e. propulsion systems such as rotor blades 110 to move a housing of the device in a drive mode in Fisher Figure 1A and para [0100].  

Regarding claims 6 and 19 and the limitation wherein the controller is further configured to control an operation of the drive unit in the drive mode in Fisher para [0100]:
 “Said UAV 100 can incorporate cameras 150 and sensors in various arrangements, a power source 140, propulsion systems such as rotor blades 110, which may be shrouded by rings 120 or shrouds or cages, and arms 130 optionally capable of articulating or bending in order to change the attitude of propulsion systems 110 for improved flight control, and also to enable the UAV 100 to conform to the shape of the docking station 220 for compact, low-profile storage. “ (Emphasis added).  

Regarding claim 7 and the limitation the information processing device according to claim 1, wherein the controller is further configured to detect a movement of the part of the body of the user see Fisher Fig. 25 step 1812 “track its movements”.  

Regarding claim 8 and the limitation the information processing device according to claim 7, wherein the controller is further configured to control the autonomous movement of the device based on the movement of the part of the body of the user see Fisher Fig. 25 step 1812 “track its movements” and step 1816 “Docking”.  

Regarding claim 9 and the limitation the information processing device according to claim 1, wherein the real time information is associated with a recognized state see Fisher Fig. 25 step 1812 “track its movements”.  

Regarding claim 10 and the limitation the information processing device according to claim 9, a recognized state includes at least one of a posture of the user, recognized behaviour of the user, a recognized state of the user, or a recognized surrounding environment see Fisher para:
“[0062] A method of docking a UAV onto a wearer is also disclosed. The method comprising providing a docking station with target acquisition guides (which may optionally comprise any combination of visual markers, LED lights, infra-red LEDs, ultra-sonic emitters or radio emitters, lasers and sensors that compliment such emitters, as well as general position tracking technologies such as GPS location, such that the UAV is able to autonomously acquire the docking port of a docking station and dock with said docking station. Continuous feedback to the wearer of a docking port may include any combination of audio, visual or haptic-feedback such as vibrations at different locations on the user, so that the wearer of the docking port may be automatically cued and directed to temporarily move or pause movement or orient his or her body, head or feet, such as leaning forward in order to make it possible or easier for the UAV to dock on said docking port.”.  

Regarding claim 11 and the limitation the information processing device according to claim 1, wherein the controller is further configured to autonomously switch a mode of the device from a stand-by mode to a carry mode based on the real time information, 
the device stands at the first position in the stand-by mode in Fisher Figure 13B

    PNG
    media_image7.png
    361
    459
    media_image7.png
    Greyscale



    PNG
    media_image8.png
    334
    418
    media_image8.png
    Greyscale


Regarding claim 12 and the limitation the information processing device according to claim 11, wherein in the carry mode, the device is held in a second position that satisfies a second condition, and the controller is further configured to control the device to autonomously hold the device at the second position see Figure 13A above.  

Regarding claim 13 and the limitation the information processing device according to claim 12, wherein the controller is further configured to control a state in which the device is held at the second position, and the state is controlled based on the acquired real time information see Fisher para [0084] “Said outerwear can provide charging“ and Fig. 25 step 1818.  

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure as teaching, inter alia, the state of the art at the time of the invention with regard to controlling drones.


Any inquiry concerning this communication or earlier communications from the examiner should be directed to DANIEL LAWSON GREENE JR whose telephone number is (571)272-6876.  The examiner can normally be reached on MON-THUR 7-5:30PM (EST) or via email at DanielL.GreeneJr@USPTO.GOV under the guidance of MPEP [R-09.2017] Section 502.03 Communications via Internet Electronic Mail (email) [R-07.2015].


Examiner interviews are available via telephone and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Hunter Lonsberry can be reached on (571) 272-7298.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/DANIEL L GREENE/Examiner, Art Unit 3665                                                                                                                                                                                                        20210826